Title: General Orders, 25 September 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Sept. 25th 1775
Parole, Sandwich.Countersign Truro


As frequent Applications to the Major Generals for furloughs, have become very troublesome, and takes up much of their time, the following method of granting them for the future is to be observed, and under no pretence whatsoever, to be dispensed with, until further orders on this head vizt.
The Colonels, or commanding Officers of Regiments, or Corps, when they find it really requisite, and not else; have permission to give Furloughs to the Non Commission’d Officers and soldiers of the Corps they respectively command, provided they do not suffer more than two privates to be absent at any

one time from a Company, and not more than one Non Commissioned Officer, nor allowing any person to be absent from his duty more than twenty days in six months, in extraordinary Cases a further Indulgence may be given by the General of brigade, upon application from the Colonel—All Commissioned Officers are to apply for leave of absence through their own Colonel; or Commanding Officer to the General of Brigade to which they belong; who is desired never to suffer more than one Field Officer, and four others, to be absent at any one time, from a Regimt, nor for more than Twenty days in six months—In extraordinary Cases, a further indulgence may be given, by the Major General commanding each division, upon the application of the Brigadier of his division.
As the Committee have settled the Rank between Col. Stark and Col. Jonathan Brewer; The General desires the Colonels of the regiments, No. 6, 7 & 8 will apply immediately for Continental Commissions for the Officers of their respective Corps; and that the three next Regiments in Sucession will apply to morrow morning, and so three every morning afterwards, until the whole are served.
